Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered October 20, 2003, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and identification. Concur—Buckley, P.J., Tom, Mazzarelli, Friedman and McGuire, JJ.